                         Case 21-10474-MFW                 Doc 157      Filed 03/29/21        Page 1 of 5




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                          Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                           (Jointly Administered)
                                                       1
                                            Debtors.
                                                                           Ref. Docket Nos. 10 & 49


             FINAL ORDER (I) AUTHORIZING THE DEBTORS TO (A) PAY PREPETITION
                WAGES, SALARIES, OTHER COMPENSATION, AND REIMBURSABLE
                     EXPENSES, AND (B) CONTINUE EMPLOYEE BENEFITS
                      PROGRAMS, AND (II) GRANTING RELATED RELIEF

                  Upon consideration of the motion (the “Motion”) 2 of the above-captioned debtors and

         debtors in possession (collectively, the “Debtors”) for entry of a final order (this “Final Order”):

         (a) authorizing, but not directing, the Debtors to (i) pay prepetition wages, salaries, other

         compensation, and reimbursable expenses, and (ii) continue employee benefits programs in the

         ordinary course of business, including payment of certain prepetition obligations related thereto;

         and (b) granting related relief, all as more fully set forth in the Motion; and upon the First Day

         Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and


         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
             Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
             (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
             (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
             Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
             (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
             Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
             (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
             Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
             Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
             Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
             Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
             Motion.
27881926.2
                         Case 21-10474-MFW          Doc 157      Filed 03/29/21     Page 2 of 5




         1334 and the Amended Standing Order of Reference from the United States District Court for the

         District of Delaware, dated February 29, 2012; and this Court having found that it may enter a

         final order consistent with Article III of the United States Constitution; and this Court having found

         that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§

         1408 and 1409; and this Court having found that the Debtors’ notice of the Motion and opportunity

         for a hearing on the Motion were appropriate under the circumstances and that no other notice

         need be provided; and this Court having reviewed the Motion and the First Day Declaration and

         having heard the statements in support of the relief requested therein at a hearing before this Court

         (the “Hearing”); and this Court having determined that the legal and factual bases set forth in the

         Motion and at the Hearing establish just cause for the relief granted herein; and this Court having

         determined that the relief requested in the Motion is necessary to avoid immediate and irreparable

         harm to the Debtors and their estates; and upon all of the proceedings had before this Court; and

         after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                    1.      The Motion is granted on a final basis as set forth herein.

                    2.      The Debtors are authorized, but not directed, to continue and/or modify, change,

             and discontinue the Employee Compensation and Benefits and to implement new programs,

             policies, and benefits in the ordinary course of business during these Chapter 11 Cases and

             without the need for further Court approval, subject to applicable law.

                    3.      The Debtors are authorized, but not directed, to pay or honor prepetition amounts

             related to the Employee Compensation and Benefits programs in an aggregate amount not to

             exceed $1,561,000, absent further order of this Court; provided, however, that no payment to

             any Employee or Independent Contractor on account of Unpaid Wages or Unpaid Independent




27881926.2
                                                            2
                          Case 21-10474-MFW         Doc 157      Filed 03/29/21     Page 3 of 5




             Contractor Amounts shall exceed, in the aggregate, the $13,650 statutory cap provided for under

             section 507(a)(4) of the Bankruptcy Code unless otherwise required by applicable state law.

                     4.     Nothing herein shall be deemed to authorize the payment of any amounts which

             violate, implicate, or are otherwise subject to section 503(c) of the Bankruptcy Code. The

             Debtors will seek approval of any insider bonus or incentive programs, if any, under separate

             motion under section 503(c) of the Bankruptcy Code and nothing herein shall prejudice the

             Debtors’ ability to seek such relief pursuant to section 503(c) of the Bankruptcy Code at a later

             time.

                     5.     Pursuant to section 362(d) of the Bankruptcy Code: (a) the Employees are

             authorized to proceed with their workers’ compensation claims in the appropriate judicial or

             administrative forum under the Workers’ Compensation Program, and the Debtors are

             authorized to pay all prepetition amounts relating thereto in the ordinary course of business; and

             (b) the notice requirements pursuant to Bankruptcy Rule 4001(d) with respect to clause (a) are

             waived. This modification of the automatic stay pertains solely to claims under the Workers’

             Compensation Program and any such claims must be pursued in accordance with the applicable

             Workers’ Compensation Program. Payment on account of any recoveries obtained in connection

             with a claim brought pursuant to this paragraph is limited to the terms and conditions of the

             applicable Workers’ Compensation Program, including with regard to any policy limits or caps.

                     6.     Notwithstanding the relief granted in this Final Order and any actions taken

             pursuant to such relief, nothing in this Final Order shall be deemed: (a) an admission as to the

             validity of any claim against a Debtor entity; (b) a waiver of the Debtors’ rights to dispute any

             claim on any grounds; (c) a promise or requirement to pay any claim; (d) an implication or

             admission that any particular claim is of a type specified or defined in this Final Order, or the


27881926.2
                                                            3
                          Case 21-10474-MFW           Doc 157      Filed 03/29/21     Page 4 of 5




             Motion; (e) a request or authorization to assume any agreement, contract, or lease pursuant to

             section 365 of the Bankruptcy Code; (f) a waiver or limitation of the Debtors’ rights under the

             Bankruptcy Code or any other applicable law; or (g) a concession by the Debtors that any liens

             (contractual, common law, statutory, or otherwise) satisfied pursuant to the Motion are valid,

             and the Debtors expressly reserve their rights to contest the extent, validity, or perfection or seek

             avoidance of any or all such liens.

                    7.      The Debtors’ banks and financial institutions on which checks were drawn or

             electronic payment requests made in payment of the prepetition obligations approved herein are

             authorized and directed to receive, process, honor, and pay all such checks and electronic

             payment requests when presented for payment, and all such banks and financial institutions are

             authorized to rely on the Debtors’ designation of any particular check or electronic payment

             request as approved by this Final Order.

                    8.      The Debtors are authorized to issue postpetition checks, or to effect postpetition

             fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

             as a consequence of these Chapter 11 Cases with respect to prepetition amounts owed in

             connection with the relief granted herein.

                    9.      Nothing in this Final Order or any action taken by the Debtors in furtherance of

             the implementation hereof shall be deemed to constitute an assumption or rejection of any

             executory contract or unexpired lease pursuant to section 365 of the Bankruptcy Code, and all

             of the Debtors’ rights with respect to such matters are expressly reserved.

                    10.     Notwithstanding the relief granted herein and any actions taken hereunder,

             nothing contained herein shall (a) create, nor is it intended to create, any rights in favor of, or




27881926.2
                                                              4
                        Case 21-10474-MFW         Doc 157      Filed 03/29/21    Page 5 of 5




         enhance the status of any claim held by, any person or entity, or (b) be deemed to convert the

         priority of any claim from a prepetition claim into an administrative expense claim.

                  11.     Notwithstanding anything in this Final Order to the contrary, any payment to be

         made, or any authorization contained hereunder shall be subject to the terms of any orders

         authorizing debtor-in-possession financing or the use of cash collateral approved by this Court

         in this Chapter 11 Case (including with respect to any budget governing or relating to such use)

         including, without limitation, the Interim Order (A) Authorizing the Debtors to Obtain

         Postpetition Financing, (B) Authorizing the Debtors to Use Cash Collateral, (C) Granting Liens

         and Providing Superpriority Administrative Expense Status, (D) Granting Adequate Protection

         to The Prepetition Secured Parties, (E) Modifying the Automatic Stay, (F) Scheduling A Final

         Hearing, and (VI) Granting Related Relief (as each order may be amended or become final in

         accordance with the terms thereof, the “DIP Order”) and the Approved Budget (as defined in

         the DIP Order); and to the extent there is any inconsistency between the terms of such DIP Order

         and any action taken or proposed to be taken hereunder, the terms of such DIP Order and the

         Approved Budget shall control.

                  12.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final

         Order are immediately effective and enforceable upon its entry.

                  13.     The Debtors are authorized to take all actions necessary to effectuate the relief

         granted in this Final Order in accordance with the Motion.

                  14.     This Court retains exclusive jurisdiction with respect to all matters arising from

         or related to the implementation, interpretation, and enforcement of this Final Order.




         Dated: March 29th, 2021                              MARY F. WALRATH
         Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE
27881926.2
                                                          5
